Title: From Benjamin Franklin to David Hartley, 20 October 1778
From: Franklin, Benjamin
To: Hartley, David


Dear Sir
Passy, Oct. 20. 1778.
I received your Favour of the 9th. Instant, with a Copy of the Letter from the Admiralty Office relative to the proposed Exchange of Prisoners, in which the precise Number of those we have here is desired. I cannot at present give it you, they being dispers’d in different Ports; and indeed it will always be difficult to be precise in it, the Number continually changing by new Prisoners brought in, and some escaping. I think the List I formerly sent you was near 200*, since which Sixty-odd have been brought into France from the North Seas by Capt. McNeil, and some by others of our Cruisers; and I just now hear that we have near an hundred more in Spain taken by one of our Privateers in two New-York Packets, one going thither, the other returning, 88 of which are Officers of your Army. I wish their Lordships could have seen it well to exchange upon Account; but tho’ they may not think it safe trusting to us, we shall make no Difficulty in trusting to them. And to expedite the Exchange, and save the Time that obtaining a correct List would require, we make this Proposition, that if their Lordships will send us over 250 of our People, we will deliver all we have in France. If the Number we have falls short of the 250, the Cartel Ship may take back as many of those she brings as the Deficiency amounts to, delivering no more than she receives. If our Number exceeds the 250, we will deliver them all nevertheless, their Lordships promising to send us immediately a Number equal to the Surplus. We would thus wish to commence, by this first Advance, that mutual Confidence, which it would be for the Good of Mankind that Nations should maintain honourably with each other, tho’ engag’d in War. I hope this will remove all Obstructions to a speedy Completion of the Business, as the Winter approaches, and the poor Prisoners on both Sides may suffer in it extremely. I am, with great Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
David Hartley Esquire
 
Endorsed: D Fr Oct 20 1778
